NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1198


                           ABBOTT LABORATORIES and
                   ABBOTT CARDIOVASCULAR SYSTEMS, INC.
             (formerly known as Advanced Cardiovascular Systems, Inc.),

                                                      Plaintiffs-Appellants,

                                           v.

                           JOHNSON AND JOHNSON, INC.
                            and CORDIS CORPORATION,

                                                      Defendants-Appellees.

       Leland G. Hansen, McAndrews, Held & Malloy, Ltd., of Chicago, Illinois, argued
for plaintiffs-appellants. With him on the brief were Edward A. Mas, II, James M.
Hafertepe, and Stephanie F. Pall.

      Constantine L. Trela, Jr., Sidley Austin LLP, of Chicago, Illinois, argued for
defendants-appellees. With him on the brief were David T. Pritikin, Russell E. Cass,
and Andrew R. Hein.

Appealed from: United States District Court for the District of Delaware

Judge Sue L. Robinson
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-1198

                           ABBOTT LABORATORIES and
                  ABBOTT CARDIOVASCULAR SYSTEMS, INC.,
             (formerly know as Advanced Cardiovascular Systems, Inc.),

                                                      Plaintiffs-Appellants,

                                          v.

                          JOHNSON AND JOHNSON, INC.
                           and CORDIS CORPORATION,

                                                      Defendants-Appellees,


                                   Judgment


ON APPEAL from the        United States District Court for the District of Delaware

in CASE NO(S).            06-CV-613 and 07-CV-259

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and LOURIE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: October 20, 2008                    / s /Jan Horbaly
                                          Jan Horbaly, Clerk